        Case 5:18-cv-00801-NC Document 138 Filed 02/11/19 Page 1 of 5



 1   Bobbie J. Wilson, Bar No. 148317
     BWilson@perkinscoie.com
 2   Patrick S. Thompson, Bar No. 160804
     PatrickThompson@perkinscoie.com
 3   Mara Boundy, Bar No. 287109
     MBoundy@perkinscoie.com
 4   Danielle C. Pierre. Bar No. 300567
     DPierre@perkinscoie.com
 5   Maria Nugent, Bar No. 306074
     MNugent@perkinscoie.com
 6   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 7   San Francisco, CA 94105-3204
     Telephone: 415.344.7000
 8   Facsimile: 415.344.7050

 9   Attorneys for Defendant
     GOOGLE LLC
10
     [Additional Attorneys Appear on Signature Pages]
11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13

14                                        SAN JOSE DIVISION

15
     PATRICIA WEEKS, ALICIA HELMS,                  Case No. 5:18-cv-00801-NC
16   BRIAN MCCLOY, and ADRIAN
     ALCARAZ, individually and on behalf            JOINT STIPULATION AND ORDER
17   of all others similarly situated,              EXTENDING TIME FOR FACT
                                                    DISCOVERY
18                        Plaintiffs,

19         v.

20   GOOGLE LLC,

21                        Defendant.

22

23

24

25

26

27
28
                                                   -1-
                               JOINT STIPULATION AND ORDER EXTENDING TIME FOR FACT DISCOVERY
                                                                        Case No.: 5:18-cv-00801-NC
        Case 5:18-cv-00801-NC Document 138 Filed 02/11/19 Page 2 of 5



 1          Pursuant to Civ. L.R. 6-2, Plaintiffs Patricia Weeks, Alicia Helms, Brian McCloy, and

 2   Adrian Alcaraz and Defendant Google LLC (“Google”), by and through their undersigned

 3   counsel of record, stipulate and agree as follows:

 4          WHEREAS, under the current case schedule, the parties must complete all non-expert

 5   discovery by February 15, 2019 (Dkt. No. 44 at ¶ 4);

 6          WHEREAS, despite good faith and diligence by the parties, Google’s witness, Lily Lin, is

 7   not able to appear for deposition by or before February 15, 2019;

 8          WHEREAS, Lily Lin provided a declaration in support of Google’s Opposition to

 9   Plaintiffs’ Motion for Class Certification and has knowledge relevant to the issues in the case;

10          WHEREAS, the parties have met and conferred and agreed that Lily Lin’s deposition may

11   occur on February 19, 2019;

12          WHEREAS, the parties request that the Court allow additional time for the parties to

13   complete all non-expert discovery by February 19, 2019, for the sole purpose of allowing

14   Plaintiffs to depose Google witness, Lily Lin; and

15          WHEREAS, without any other modifications to the existing Scheduling Order (Dkt. No.

16   44).

17          NOW THEREFORE, the parties stipulate to and respectfully request entry of the

18   following modification to the Court’s Scheduling Order (Dkt. No. 44 at ¶ 4):

19          The parties may, for the sole purpose of completing the deposition of Google witness Lily

20   Lin, complete all non-expert discovery by February 19, 2019.

21

22   IT IS SO STIPULATED.

23

24

25

26

27
28
                                                     -2-
                              JOINT STIPULATION AND ORDER EXTENDING TIME FOR FACT DISCOVERY
                                                                       Case No.: 5:18-CV-00801-NC
       Case 5:18-cv-00801-NC Document 138 Filed 02/11/19 Page 3 of 5



 1
     DATED: February 8, 2018                    By: /s/ Bobbie Wilson
 2                                                  Bobbie J. Wilson, Bar No. 148317
                                                    Patrick S. Thompson, Bar No. 160804
 3                                                  Mara Boundy, Bar No. 287109
                                                    Danielle C. Pierre. Bar No. 300567
 4                                                  Maria Nugent, Bar No. 306074
                                                    PERKINS COIE LLP
 5                                                  505 Howard Street, Suite 1000
                                                    San Francisco, CA 94105-3204
 6                                                  Telephone: (415) 344-7000
                                                    Facsimile: (415) 344-7050
 7                                                  Email:
                                                    BWilson@perkinscoie.com
 8                                                  PatrickThompson@perkinscoie.com
                                                    DPierre@perkinscoie.com
 9                                                  MBoundy@perkinscoie.com
                                                    MNugent@perkinscoie.com
10
                                               Attorneys for Defendant
11                                             GOOGLE LLC

12
     DATED: February 8, 2018                    By: /s/ Simon S. Grille
13                                                  Daniel C. Girard
                                                    Jordan Elias
14                                                  Adam E. Polk
                                                    Simon S. Grille
15                                                  Girard Sharp LLP
                                                    601 California Street, 14th Floor
16                                                  San Francisco, CA 94108
                                                    Telephone: (415) 981-4800
17                                                  Facsimile: (415) 981-9846
                                                    Email:
18                                                  dgirard@girardsharp.com
                                                    jelias@girardsharp.com
19                                                  apolk@girardsharp.com
                                                    ttan@girardsharp.com
20                                                  sgrille@girardsharp.com

21                                             Attorneys for Plaintiffs

22

23

24

25

26

27
28
                                             -3-
                         JOINT STIPULATION AND ORDER EXTENDING TIME FOR FACT DISCOVERY
                                                                  Case No.: 5:18-CV-00801-NC
       Case 5:18-cv-00801-NC Document 138 Filed 02/11/19 Page 4 of 5



 1                                            ATTESTATION
 2          I hereby attest that I have on file written authorization for any signatures indicated by a

 3   “conformed” signature (/s/) within this e-filed document.

 4

 5                                                                     s/ Bobbie J. Wilson
                                                                        Bobbie J. Wilson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                     -4-
                             JOINT STIPULATION AND ORDER EXTENDING TIME FOR FACT DISCOVERY
                                                                      Case No.: 5:18-CV-00801-NC
       Case 5:18-cv-00801-NC Document 138 Filed 02/11/19 Page 5 of 5



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2
                                                                    ISTRIC
 3   Dated: February 11, 2019                     By:
                                                             TES D          T
                                                            Honorable NathanaelCM. Cousins
                                                        The A
 4                                                        T




                                                                                        O
                                                        S




                                                                                         U
                                                       ED




                                                                                          RT
 5




                                                   UNIT
                                                                           TED
 6                                                                   GRAN




                                                                                              R NIA
 7
                                                                                    Cousins




                                                   NO
                                                                                .
                                                                      thanael M
                                                             Judge Na
 8




                                                                                              FO
                                                      RT




                                                                                          LI
 9
                                                            ER




                                                        H




                                                                                        A
                                                                 N                        C
10                                                                   D IS T IC T     OF
                                                                           R
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                -5-
                            JOINT STIPULATION AND ORDER EXTENDING TIME FOR FACT DISCOVERY
                                                                     Case No.: 5:18-CV-00801-NC
